Citation Nr: 0106555	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of cost of 
unauthorized private emergency room treatment rendered on 
July 21, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1986 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 13, 1998 decision by Bay 
Pines, Florida Medical Center (MC) of the Department of 
Veterans Affairs (VA), which denied payment of the cost of 
unauthorized private emergency room treatment rendered to the 
veteran.  In November 1998, the veteran submitted a notice of 
disagreement with the August 13, 1998 decision, and 
subsequently perfected this appeal.  The veteran's record was 
transferred from the VAMC to the St. Petersburg, Florida 
Regional Office (RO) for a hearing to be scheduled.  In 
January 2001, the veteran's appeal was certified to the 
Board.  In February 2001, the veteran appeared for a personal 
hearing before a Member of the Board at the St. Petersburg 
RO.  


FINDINGS OF FACT

1.  The veteran is service-connected for lumbar spine 
herniated nucleus pulposus L1-L2, L3-L4 and L4-L5 with right 
sciatic neuropathy and severe degenerative joint disease; and 
the disability is currently rated 60 percent disabling 
effective from August 29, 1997.  

2.  The veteran was treated in the emergency room of Naples 
Community Hospital on July 21, 1998 for acute back pain 
secondary to herniated disc.  

3.  On July 21, 1998, the veteran incurred private medical 
expenses of $1360.76 for emergency treatment received at 
Naples Community Hospital.  

4.  On July 21, 1998, the veteran also incurred private 
medical expenses of $97.00 for emergency treatment received 
at Naples Community Hospital, billed by supplier Collier 
Emergency Physician. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with unauthorized private emergency 
room of the veteran on July 21, 1998 have been met.  38 
U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.52, 17.60, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 13, 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
miscellaneous order, In Re: Veterans Claims Assistance Act of 
2000, Misc. No. 4-00 (Nov.13, 2000) (en banc) [hereinafter In 
re: VCAA], in which the Court noted that the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA), "may affect the 
disposition of many appeals".  In re: VCAA, supra.  The VCAA 
creates, inter alia, new VA duties including that, under 
certain circumstances, the Secretary "make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of a 
claim for medical reimbursement such as in the veteran's 
case.  See Tellex v. Gober, No. 98-1886 (U.S. Vet. App. Nov. 
30, 2000).

In that regard, there is nothing appearing in the veteran's 
claims folder that would have put the agency of original 
jurisdiction on notice of any outstanding records relevant to 
the veteran's claim, or other evidence necessary to 
substantiate the claim.  Specifically, a review of the record 
discloses that in August 1998 two VA Forms 10-583(R) for 
Claims for Payment of Cost of Unauthorized Medical Services 
were submitted for the services rendered the veteran at 
Naples Community Hospital, including services from Collier 
Emergency Physician.  The agency of original jurisdiction, 
the VAMC, obtained the veteran's medical records from July 
21, 1998, which include emergency room charts, notes, and a 
magnetic resonance imaging report.  On August 13, 1999, the 
agency of original jurisdiction notified the veteran that it 
had been medically determined that the services provided for 
him on July 21, 1998 at Naples Community Hospital were for a 
non-emergent condition.  Naples Community Hospital and 
Collier Emergency Physician were notified of the disapproval 
of their claims in November 1999.

Therefore, the Board determines that no further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.§§ 5103, 5103A, 5107). 


II.  Factual Background

In a February 1992 rating decision, the RO granted service 
connection for intervertebral disc syndrome, L4-L5, with 
radiculitis to right buttock, and assigned a 20 percent 
rating.  In March 1995, the RO confirmed and continued that 
disability rating.  

VA medical records from August 1997 show that the veteran was 
treated and evaluated for his service-connected back 
disability.  On July 6, 1998, the veteran submitted an 
application for increased evaluation for his service-
connected back condition, citing that his condition had 
worsened and that he had had treatment for the same in 1997.  

On July 21, 1998, the veteran presented to the Emergency 
Department at Naples Community Hospital complaining of severe 
low back pain radiating to his right leg and right posterior 
calf.  The veteran's history of inservice injury was noted.  
He had recently had "significantly worsening" pain that now 
radiated down his right leg.  It was noted that the veteran 
saw Dr. Hussey for that and was asked to obtain an outpatient 
magnetic resonance imaging (or MRI).  The veteran had not yet 
had approval for follow-up therapy from the VA.  It was noted 
that the veteran called the VA that day and they told him to 
come to the Emergency Department for an emergent evaluation.  

Review of systems was negative for numbness or weakness.  It 
was noted that the veteran was in moderate distress secondary 
to pain.  The back was tender from L3 to S1, right worse than 
left, and leg strength was 5/5 and equal bilaterally.  
Sensation was intact throughout to light touch.  Deep tendon 
reflexes were 2+ and symmetrical.  The examining physician, 
Dr. West, wrote that the veteran was "discussed with Dr. 
Hussey" and due to his ongoing severe symptoms, it was 
decided to obtain the magnetic resonance imaging, which Dr. 
Hussey had wanted, "today."  Dr. West indicated that 
magnetic resonance imaging of the lumbosacral spine did 
return showing bulging herniated discs at L4-5 and L5-S1 with 
informal narrowing.  The impression was acute back pain 
secondary to herniated disc.  The corresponding MRI report is 
of record.  The veteran was given Demerol 75 milligrams and 
Phenergan 25 milligrams.  He was also given Depo-Medrol 
120 milligrams.  

In August 1998, Collier Emergency Physician submitted VA Form 
10-583(R), Claim for Payment of Cost of Unauthorized Medical 
Services, and an attached bill for $97.00 for an emergency 
room expanded examination.  At that time, Naples Community 
Hospital also submitted VA Form 10-583(R), and an attached 
bill/invoice for $1360.76 for treatment received on July 21, 
1998.  The breakdown of the invoice showed charges of $90.76 
for pharmacy, $20.00 for emergency room, and $1250.00 for the 
MRI; with a combined total of $1360.76 due.  

On August 11, 1998, the Chief Medical Officer or Designee 
reviewed the request for approval of Emergent Treatment.  
Therein, it was noted that the nearest VA facility was at 
Fort Myers, and it was 33 miles away from the veteran who 
lived in Naples.  An ambulance service was not used.  

On August 13, 1998, the veteran was notified by the Bay Pines 
VAMC that it had been medically determined that the services 
rendered for him at Naples Community Hospital on July 21, 
1998 were for a non-emergent condition. 

In a February 1999 rating decision, the RO increased the 
veteran's disability rating, from 20 to 60 percent, for 
lumbar spine herniated nucleus pulposus L1=L2, L3-L4 and L4-
L5 with right sciatic neuropathy, and severe degenerative 
joint disease.  The effective date was August 29, 1997.  The 
60 percent rating was assigned based upon VA outpatient 
records showing that on August 29, 1997, the veteran 
complained of low back pain.  On a subsequent MRI on 
September 17, 1997, the diagnosis was of severe degenerative 
changes of the lumbosacral spine and Schmorl's nodes.  
Treatment reports in October 1997, December 1997 and June 
1998 document continuing treatment and physical therapy for 
severe degenerative disc disease.  In December 1998, 
following his episode of treatment at Naples Community 
Hospital, the veteran had a VA examination of the back.  The 
veteran was notified of this decision in March 1999. 

In March 1999, the veteran submitted his substantive appeal, 
and argued that the treatment rendered at Naples Community 
Hospital (on July 21, 1998) was for an emergency condition 
for a service-connected disability.  The veteran stated that 
his back pain at that time was so great that he could not 
walk without assistance, operate a motor vehicle, sit, stand, 
and that he could not wait several weeks for a VA 
appointment.  The veteran also stated that Fee Basis medical 
care was pending at the time that his condition required 
immediate treatment.  The representative essentially 
reiterated the same in a statement dated in August 1999.  

In November 1999, the VAMC notified Naples Community 
Hospital, and Collier Emergency Physician, that their claims 
for payment of unauthorized medical services were 
disapproved.  The reasons for disapproval were because the 
case and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health and because VA facilities were feasibly available to 
provide the care.  

On January 9, 2001, the veteran testified at a personal 
hearing before the undersigned Member of the Board at the RO.  
He stated that he went to the hospital (on July 21, 1998) 
because he was in such severe pain with his back that he 
could not sleep, walk or work.  Prior to his emergency care 
at Naples Community Hospital, the veteran says he was in 
contact with VA about getting fee basis treatment/evaluation 
for his back.  He was told that a visit at the closest clinic 
in Fort Myers was by appointment only, and that he was told 
to go to the hospital if his condition got bad enough.  The 
veteran stated that he got to the point where he could no 
longer stand the pain in his back and he went to Naples 
Community Hospital for care.  

During his personal hearing testimony, the veteran stressed 
that when he decided to go to the hospital on July 21, 1998, 
he was out of medication, and that his fee-basis examination 
was still pending with VA.  He therefore considered the 
situation an emergency.  His girlfriend, who was a registered 
nurse, brought him to the emergency room.  He stayed in the 
hospital for one day and was treated with medication to take 
away the pain.  Thereafter, the veteran was examined by VA 
and a year later he had surgery in the form of a 
hemilaminectomy on L4 and L5.  In summary, the veteran's 
basic contention is that since he did not have an appointment 
at Fort Myers, the closest clinic and one which took patients 
on an appointments only basis, and because of the nature and 
severity of his back condition, he presented to the emergency 
room at Naples Community Hospital on July 21 1998.  


III.  Legal Criteria

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.60, 17.60d (1995), redesignated as 38 C.F.R. §§ 17.93, 
17.96 (2000).

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. 1703 (West 1991 & Supp. 2000).

There are regulatory criteria that permit VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances.  
For example, VA reimbursement for private medical expenses 
may, subject to other requirements, be granted if prior 
authorization for the private medical treatment in question 
is obtained from VA.  38 C.F.R. 17.54 (2000).  However, here, 
the facts do not show, nor does the veteran specifically 
argue, that an authorization to obtain treatment at a non-VA 
facility was obtained to fall within the situation of 38 
C.F.R. 17.54.  The veteran stated that he was told by VA to 
go for emergency treatment if his pain got too bad, but, the 
veteran does not actually allege that he was given prior 
authorization by VA to present at Naples Community Hospital 
on July 21, 1998 for private medical treatment.  Thus, the 
decision herein is based upon the regulations governing 
reimbursement of non-authorized expenses.

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. 1728; 38 C.F.R. 17.120.  In order 
to be entitled to reimbursement or payment for medical 
expenses incurred without prior authorization from the VA, 
all of the following must be shown:  (a) that the treatment 
was either:  (1) For an adjudicated service- connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise or 
practicable or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Each of the three criteria ((a), (b), and (c)) set forth in 
the above-cited legal authority must be met in order to 
establish entitlement to payment/reimbursement of the costs 
of unauthorized medical services.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

The initial criterion for reimbursement or payment of the 
expenses at issue is met for this veteran because he was 
treated for his service-connected back disability when he 
presented to Naples Community Hospital on July 21, 1998.  
Secondly, the care or services rendered were in the form of a 
medical emergency and were of such nature that delay would 
have been hazardous to the veteran's life or health.  The 
United States Court of Appeals for Veterans Claims has 
defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(quoting WEBSTER'S NEW WORLD DICTIONARY, THIRD COLLEGE 
EDITION 444 (1988)).  

Here, as described by the veteran in his pleadings and 
testimony, a sudden, or generally unexpected occurrence of 
severe pain in the back lead him to the emergency room 
medical care in question.  The care rendered in response to 
his pain shows that the veteran was treated with medication, 
and that the examining physician, Dr. West, consulted another 
physician, who was presumably the veteran's treating 
physician, Dr. Hussey, to determine whether the veteran 
should undergo a MRI at that time.  Together, Drs. West and 
Hussey determined that a MRI was necessary that day; hence 
the requirement of immediate action.  Resolving all 
reasonable doubt in the veteran's favor, these facts tend to 
suggest that the MRI procedure and subsequent treatment of 
pain medication were required on an emergent basis. 

Furthermore, the Board finds the veteran's testimony credible 
and probative of the fact that he could no longer stand the 
pain and needed emergency treatment for his back on the date 
in question.  Indeed, after the veteran's treatment in July 
1998, he was evaluated by VA and his disability rating was 
increased from 20 to 60 percent, retroactive to August 1997.  
The retroactive grant of benefits was given because the 
veteran produced evidence showing that his back condition was 
severe in August 1997, and that he had continuous treatment 
thereafter and up until the time of his July 21, 1998 
hospitalization at Naples Community Hospital.  These medical 
facts lend credence to the veteran's testimony, and support a 
finding that emergent treatment was provided on July 21, 
1998, and/or that any delay would have been hazardous to the 
health.  

Lastly, the Board also finds credible the veteran's 
statements that he was unable, due to the back pain, to 
travel to Fort Myers, the nearest VA clinic to the Naples 
Community Hospital which was 33 miles away.  All three 
criteria of 38 U.S.C.A. 1728(a) having been met, and 
resolving all reasonable doubt in the veteran's favor, 
entitlement to payment or reimbursement of the cost of 
unauthorized private emergency room treatment rendered on 
July 21, 1998 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).


ORDER

VA payment or reimbursement for the cost of unauthorized 
private emergency room treatment rendered on July 21, 1998, 
is granted.  


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

